Exhibit 10.3
 
May 20th, 2014
 
Legend Oil and Gas, Ltd.
1218 Third Avenue
Suite 505
Seattle, WA 98101
Attn: Marshal Diamond-Goldberg, CEO


Gentlemen:


This letter agreement (the “Agreement”) sets forth the understanding between
Northpoint Energy Partners, LLC (‘Northpoint”) and Legend Oil & Gas, Ltd. and
its affiliated entities (collectively, the “Company”) for the engagement of
Andrew Reckles, Managing Partner of Northpoint, to serve as chief restructuring
officer of the Company (the “CRO”) during the term hereof.  This Agreement shall
be effective on the date that it is executed by you in the space provided for
your signature below.


I. APPOINTMENT OF CHIEF RESTRUCTURING OFFICER


Northpoint will provide Mr. Reckles to serve as the CRO and the Company appoints
Mr. Reckles to serve as CRO, subject to the terms and conditions of this
Agreement, with the title, compensation and other descriptions set forth herein.


II. SCOPE OF SERVICES


Mr. Reckles’ ordinary course duties as CRO will involve managing the Company’s
remaining assets, restructuring the indebtedness of the Company including,
without, limitation, the compromise and settlement  of indebtedness owed by  the
Company to its creditors and, if necessary, the sale and disposition of some or
all of  the Company’s assets.  Mr. Reckles  will work with the Company’s senior
management team and its representatives and other professionals to effectuate
the preceding and, in addition to such duties  will provide the following
services during the course of his engagement (collectively, the “Services”):


(a)  
Oversea the claims resolution process and effectuate compromises and settlements
with the Company’s creditors;

(b)  
To the extent possible, obtain financing and investment capital for the Company;

(c)  
If it is necessary for the Company to file a petition under chapter 11 of the
Bankruptcy Code to oversee the prefiling preparation and subsequent to the
filing of the chapter 11 proceedings to oversee such proceedings subject to
being retained as CRO pursuant to order of the Bankruptcy Court and a mutually
acceptable agreement with  the Company with respect thereto;

(d)  
Prosecute, at the Company’s cost and expense, all causes of actions and claims
held by the Company; and

(e)  
Take such other actions as may in his sole judgment and discretion be necessary
and proper to perform the above services including, without limitation,
executing agreements and other legal documents and retaining professionals at
the Company’s cost and expense to enable him to provide the Services.

 
 
 

--------------------------------------------------------------------------------

 
 
The Company acknowledges that it is retaining Mr. Reckles to provide the
Services.  The Services to be provided by Mr. Reckles as CRO do not include
accounting, auditing, any type of financial statement reporting or consulting
engagement that subject to the rules of the AICPA, the SSCS or other state and
national professional bodies, tax related assistance or other advisory services,
except as specifically described in this Agreement.


III. RELATIONSHIP OF THE PARTIES


The parties intend that an independent contractor relationship will be created
by this Agreement.  As an independent contractor, the CRO will have complete and
exclusive charge of the management and operation of the business, including
paying all bills, expenses and other charges incurred or payable with respect to
the operation of the business.  As an independent contractor, except with
respect to the compensation and reimbursement provisions set forth in this
Agreement, the CRO will not be entitled to receive from the Company any vacation
pay, sick leave, retirement, and pension or social security benefits, workers ’
compensation, disability, unemployment benefits, or any other employee benefits,
except with reposted to officer insurance coverage detailed below.


IV. COMPANY’S RESPONSIBILITY


In connection with the CRO’s provision of the Services, the Company shall
perform those tasks and assume those responsibilities specified herein and as
stated elsewhere in this Agreement (the “Company Responsibilities”).  The
Company Responsibilities include, without limitation, to: (a) provide reliable
and accurate detailed information, materials and documentation and (b) make
decisions and take future actions, as the Company determines in its sole
discretion, on any recommendations and by the CRO in connection with the tasks
of work provided under this Agreement.  The Company understands that the
performance of the CRO under this Agreement depends on the Company’s timely and
effective satisfaction of the Company Responsibilities. Further, the Company
understands that the CRO is relying upon the information that the Company
provides to the CRO under this Agreement in order to provide the Services and
that the CRO shall have no responsibility for the accuracy or completeness of
such information.  The ability of the CRO to perform under this Agreement is
expressly conditioned and contingent upon the foregoing understandings.


The CRO’s delivery of the Services and the fees charged depend on (i) the
Company’s timely and effective completion of the Company Responsibilities, and
(ii) timely decisions and approvals by the Company’s management.  The Company
shall be responsible for any delays, additional fees or costs or other
deficiencies caused by the Company’s failure to complete the Company
Responsibilities.


V. FEES AND EXPENSES


A.  
Compensation

 
As compensation for the CRO’s Services, the Company shall pay Northpoint a
non-refundable fee of $15,000 per month payable in advance on the date hereof
and each successive monthly anniversary date of this Agreement.  In addition,
Northpoint will receive: (a) an additional $10,000 for every incremental
increase of 10 barrels of oil produced per day after the date hereof and in
connection therewith the Company represents and warrants to the CRO that it is
currently producing 11.7 barrels of oil per day. and (b) 10,000,000 shares of
the common stock of the Company, $.01 par value per share, which shares the
Company shall register, at its expense, with (x)  the Securities and Exchange
Commission under Form S8, free of legend, and (y) with any other required
governmental authority and (c) $200,000 on the sale of assets realizing a net
purchase price that would allow the Company to fully pay its senior
indebtedness; (c)  $200,000 on a refinancing of the senior indebtedness of the
Company (the “ Senior Debt”)that results in the  Senior Debt being fully paid;
and (d) $300,000 on any merger or combination of the Company with another firm
or entity resulting in the Company not being the surviving company and the
holders of the Senior Debt either being either fully paid,  obtaining equity in
the surviving firm or entity in exchange for the Senior Debt, or  the assumption
by the surviving firm or entity of all or part of the Senior Debt and cash
and/or equity in exchange for the remainder of the Senior Debt and (e) $25,000
bonus paid December 15th, 2014 predicated on the sale of a number of BoE’s in
the month of November 2014 to be equal to or greater than 1949 BoE, and the
company having at least $50,000 of cash on hand in the bank on Decebmer 1st,
2014,  and a $25,000 bonus paid on the June 15th, 2015, predicated on the sale
of a number of BoE’s in the month of May 2015 to be equal to or greater than
2152 BoE, and the company having at least $80,000 of cash on hand in the bank on
June 1, 2015.
 
 
 

--------------------------------------------------------------------------------

 


B.  
Out-Of-Pocket Expenses



The Company shall pay directly or reimburse Northpoint, upon receipt of periodic
billings, for all reasonable out-of-pocket expenses incurred in connection with
this Agreement and the engagement hereunder, including, but not limited to,
travel, lodging, postage, computer and research charges, attorneys’ fees,
messenger services, telephone and facsimile services and other charges
customarily recoverable as out-of-pocket expenses.


VI. CONFIDENTIALITY


Northpoint and the CRO agree to keep confidential all information obtained from
the Company, and Northpoint will not disclose to any other person or entity, or
use for any purpose other than specified herein, any information pertaining to
the Company or any affiliate thereof, which is either non-public, confidential
or proprietary in nature (“Information”) that he obtains or is given access to
during the performance of the Services provided hereunder.  The foregoing is not
intended to nor shall it be construed as prohibiting the CRO from disclosure
pursuant to valid subpoena, order or other legal compulsion, but the CRO shall
not encourage, suggest, invite or request, or assist in securing, any such
subpoena, court order, or other legal compulsion, and the CRO shall immediately
give notice of any such subpoena, court order, or legal compulsion to the
Company.  Furthermore, the CRO may make reasonable disclosure of Information to
third parties to the extent necessary in connection with his performance of the
Services hereunder.  In addition, Northpoint shall have the right to disclose to
others in the normal course of business his involvement with the Company.


Information includes data, plans, reports, schedules, drawings, accounts,
records, calculations, specifications, flow sheets, computer programs, source or
object codes, results, models or any work product relating to the business of
the Company, its subsidiaries, distributors, affiliates, vendors, customers,
employees, contractors and consultants.


The Company acknowledges that all Information (written or oral) generated by the
CRO in connection with this engagement is intended solely for the benefit and
use of the Company (limited to its Board and other management).  The Company
agrees that no such information shall be used for any other purpose or
reproduced, disseminated, quoted or referred to with attribution to Northpoint
or the CRO at any time in any manner or for any purpose other than accomplishing
the Services referred to herein, without Northpoint or the CRO’s prior approval
(which shall not be unreasonably withheld), except as required by law.
 
 
 

--------------------------------------------------------------------------------

 


VII. INDEMNIFICATION, ADVANCEMENT AND EXCULPATION


The Company agrees to indemnify, provide advancement to, and hold harmless
Northpoint and each of his respective partners, employees and agents (the
“Indemnified Persons”), to the fullest extent lawful, from and against any
claims, liabilities, losses, damages and expenses (or any action, claim, suit or
proceeding (an “Action”) in respect thereof), as incurred, related to or arising
out of or in connection with the CRO’s services (whether occurring before, at or
after the date hereof) under the Agreement or any Indemnified Person’s role in
connection therewith, whether or not resulting from an Indemnified Person’s
negligence (“Losses”), provided, however, that the Company shall not be
responsible for any Losses that arise out of or are based on any action of or
failure to act by the CRO to the extent such Losses are determined, by a final,
non-appealable judgment by a court or arbitral tribunal, to have resulted solely
from the CRO’s gross negligence or willful misconduct.
 
The Company agrees to reimburse and provide advancement to the Indemnified
Persons for all expenses (including, without limitation, fees and expenses of
counsel), including all costs and expenses (including expenses of counsel)
incurred by an Indemnified Person to enforce the Indemnified Person’s rights
hereunder, as they are incurred in connection with investigating, preparing,
defending or settling any Action for which indemnification, advancement or
contribution has or is reasonably likely to be sought by the Indemnified Person,
whether or not in connection with litigation in which any Indemnified Person is
a named party; provided that if any such reimbursement is determined by a final,
non-appealable judgment by a court or arbitral tribunal, to have resulted solely
from the CRO’s gross negligence or willful misconduct, such Indemnified Person
shall promptly repay such amount to the Company.  The Company agrees that
neither Northpoint nor the CRO shall not have any personal liability to the
Company for monetary damages for breach of fiduciary duty, provided that this
limitation shall not eliminate or limit the liability of the CRO: (i) for any
breach of the CRO’s duty of loyalty to the Company, (ii) for acts or omissions
not in good faith or which involve intentional misconduct or a knowing violation
of law, or (iii) for any transaction from which the CRO received an improper
personal benefit.  Notwithstanding the provisions hereof, the aggregate
contribution of all Indemnified Persons to all Losses shall not exceed the
amount of fees actually received by the CRO with respect to the services
rendered pursuant to the Agreement.


In addition to the foregoing indemnification, advancement, and contribution
rights, the Company agrees that the CRO will be entitled to the benefit of the
most favorable indemnities provided by the Company to its officers and
directors, whether under the Company’s by-laws, certificates of incorporation,
by contract or otherwise.  The Company further agrees that it will include and
cover the CRO under the Company’s policy for directors’ and officers’ (“D&O”)
insurance.  The Company agrees to maintain D&O insurance coverage for the CRO
for a period of not less than two (2) months following the date of termination
of the CRO’s service under this Agreement.  In the event that the Company is
unable to include the CRO under the Company’s D&O insurance policies or if the
Company’s D&O policies do not have first dollar coverage in effect for at least
the first $______________, it is agreed that the CRO is permitted to purchase a
separate policy for D&O insurance that covers only the CRO and invoice the
Company for the costs associated with such policy as an out-of-pocket expense
reimbursement under this Agreement.  If the CRO is unable to purchase such
coverage, then the CRO shall have the right to terminate this Agreement upon
notice to the Company.
 
 
 

--------------------------------------------------------------------------------

 


The Company agrees that it will not settle or compromise or consent to the entry
of any judgment in, or otherwise seek to terminate any pending or threatened
Action in respect of which indemnification, advancement, or contribution may be
sought hereunder (whether or not any Indemnified Person is a party to such
Action) unless the CRO has given his prior written consent, or the settlement,
compromise, consent or termination (i) includes an express unconditional release
of such Indemnified Person from all Losses arising out of such Action and (ii)
does not include any admission or assumption of fault on the part of any
Indemnified Person.
 
VIII. DISCLOSURES


The CRO is not aware of any business relationship he has that creates a
potential or actual conflict of interest with respect to the Company.


Although the CRO is not aware of any relationships that connect him to any party
in interest, because Northpoint serves clients on a national basis, it is
possible that Northpoint may have or will render services to or have business
associates with other entities which had or have relationships with the Company.
 
IX. RELATED MATTERS


The Company represents and warrants to Northpoint that it has taken all
necessary corporate and other action necessary for it to enter in to this
Agreement and to enable the CRO to perform the Services.  Further, the Company
represents and warrants to the CRO that this Agreement, when executed by you and
the undersigned is a valid and binding agreement on the part of the Company
enforceable in accordance with its terms.


X. TERMINATION OF ENGAGEMENT


This Agreement to provide the Services may be terminated at any time by either
party upon the provision of thirty (30) days prior written notice to the other
party.  Notwithstanding any such termination, Northpoint will be entitled to any
fees and expenses earned or incurred under the Agreement and, for the sake of
clarification, any agreement for the sale of assets of the Company or for the
refinancing of the Company’s indebtedness completed after such termination shall
be considered earned by Northpoint.


Sections V, VI, VII, X and XI of this Agreement shall survive the expiration or
termination of this Agreement.


XI. GENERAL
 
A.  
Complete Agreement



This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes any other prior communications,
understandings and agreements (both written and oral) between the parties with
respect to the subject matter hereof.


B.  
Amendments



This Agreement may be modified, amended or supplemented only by a written
agreement between the parties hereto.  The CRO will not be responsible for
performing any services not specifically described in this Agreement or in a
subsequent writing signed by the parties.
 
 
 

--------------------------------------------------------------------------------

 


C.  
Governing Law



This Agreement and all controversies arising from or related to the performance
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Georgia, without giving effect to such State’s conflicts of law
principles.


D.  
Severability



If any portion of this Agreement shall be determined to be invalid or
unenforceable, the parties agree that the remainder shall be valid and
enforceable to the maximum extent possible.


E.  
Sole Benefit



This Agreement has been and is made solely for the benefit of the Company,
Northpoint, and the CRO (solely as to Sections I, II, IV and VII of the
Agreement), and their respective successors and assigns, and no other person or
entity shall acquire or have any right under or by virtue of this Agreement.


F.  
Assignment



Neither party may assign or transfer its rights or obligations under this
Agreement without the prior written consent of the other party.
 
G.  
No Waivers



Each party agrees that no failure or delay by the other party in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.


H.  
Notices



All notices required or permitted to be delivered under this Agreement shall be
sent, if to Northpoint, to the attention of the CRO, and if to the Company, to
the attention of the Marshall Diamond-Goldberg, CEO. All notices under this
Agreement shall be sufficient if delivered by facsimile, electronic mail, or
overnight courier.  Any notice shall be deemed to be given only upon actual
receipt.  Mailed notices shall be addressed as set forth below, or to such other
name or address as may be given in writing to the other party.
 

To the CRO: Northpoint Energy Partners, LLC   555 Northpoint Center East  
Alpharetta, GA 30022   Attn: Andrew Reckles   Facsimile:  
Email:  andy@northpointep.com    

 
 
 

--------------------------------------------------------------------------------

 


To the Company: Legend Oil and Gas, Ltd.   1218 Third Avenue   Suite 505  
Seattle, WA 98101   Attn: Marshall Diamond-Goldberg, CEO   Facsimile:   Email

 
Please confirm the foregoing is in accordance with your understanding by signing
and returning a copy of this Agreement.


Sincerely,


Northpoint Energy Partners, LLC






By:___________________________________
Name: Andrew Reckles
Title: Managing Partner




AGREED AND ACKNOWLEDGED:


 Legend Oil and Gas, Ltd.


By:_________________________
Name:
Title:


Dated:
 